O’CONNELL, J.,
dissenting.
In our previous opinion responding to plaintiff’s petition for rehearing we concluded that “it clearly was found that the intervening defendants were indebted to plaintiff * * *. The trial court considered the *301case as one against intervening defendants, rather than USF & Gr, yet the trial court did not enter judgment against the intervening defendants.”① We observed further that “the pleadings before this court do not provide any basis for entering a judgment against the intervening defendants.” This suggests that we would have entered a judgment for plaintiff against the intervening defendants if the parties had joined issue. The parties have now done so.
When the case was remanded the trial court allowed plaintiff’s motion for leave to file a pleading responsive to defendants’ “complaint” in intervention (in fact an answer and counterclaim). That being so, there would seem to be no reason why the findings of fact and conclusions of law previously filed could not be adopted and the case disposed of by entering judgment for plaintiff. There is no reason for a retrial because, as the trial court observed, the case has already been tried as if it involved only plaintiff and the intervening defendants.
However, the trial court chose to dismiss the action without prejudice, making it necessary for plaintiff to file a new complaint and for a court to retry a case which has already been tried. The majority opinion endorses this time consuming and unnecessary pro*302cedure. I think that our mandate should require the entry of judgment for plaintiff.
I would not take this position if I thought that it would usurp or interfere in any way with the legitimate function of the trial judge in conducting his court. The trial court’s original insistence that judgment be entered against intervening defendants can be justified only on the ground that the disposition of the case as to all the persons involved would serve the state’s interest in the efficient administration of justice by eliminating the necessity of a subsequent separate action against the intervenors. But by dismissing the action without prejudice plaintiff is permitted to do the very thing the trial court originally sought to prevent. A dismissal of plaintiff’s action with prejudice would be a meaningful sanction in vindication of the trial court’s original insistence that a judgment be entered against the intervening defendants.
If a dismissal with prejudice cannot be entered under these circumstances, then there is no sanction except that which results from subjecting plaintiff to the inconvenience of filing another action which, since it may require the same court to retry the case, presents the spectacle of the judiciary cutting off its nose to spite its face.
It has been assumed that the trial court had the power to require plaintiff to take a judgment against the intervening defendants. I do not know whether the trial court has that power. The recognition of such a power in the trial court would have to rest upon the desirability of economizing the court’s time by disposing of related matters even as to defendants who need not be joined as parties initially but who intervene and seek to present issues which the plantiff would rather litigate separately.
*303As I have previously indicated, the trial court’s final action cannot be explained on the ground of economizing trial time. Moreover, when the cause was remanded with directions that the trial court exercise its discretion in disposing of the case “governed by ORS 16.390 and its general discretion to regulate the proceedings in its court,” (234 Or at 566) it appears that the court did exercise its discretion by allowing plaintiff to join issue with the intervening defendants and then ruled that plaintiff had “waived” its right to maintain its “counterclaim” and further that plaintiff was “estopped” to do so. The basis for the “waiver” and “estoppel” are not clear. The record discloses that the trial court’s action was probably motivated not by considerations contemplated by our mandate, but by a desire to avoid a further reversal by this court.②
We should finally dispose of this case by directing the entry of judgment for plaintiff against the intervening defendants.

 In this connection we commented as follows: “The trial judge, when passing upon plaintiff’s motion to reopen, questioned the correctness of the order permitting Braden to intervene, but went on to state: ‘Since it was allowed, I went solely into the merits of the case as to the defendants, Cora Graham and Clarence Braden, and more or less completely ignored the case against the United States Fidelity and Guaranty Company. Now, technically I may have been wrong in doing so and I don’t recall and didn’t follow any particular testimony as to the bonding company.' " Konen Const. Co. v. U. S. Fid. & Guar. Co., 234 Or 554, 565, 380 P2d 795, 382 P2d 858, 860 (1963).


 The trial judge remarked as follows: “I am sitting up here— if I do allow you [plaintiff] this and I do allow you judgment, I am going to get reversed again. I am not going to start getting reversed twice in the same case, gentlemen, and there is no use rehashing it. * * * [I]t is expensive, the multiplicity of lawsuits but I will be very honest with you, I am not going to get reversed again.”